                    Case 3:20-mj-00453-RFC Document 1 Filed 01/27/20 Page 1 of 4


AO 91 (Rev. 08/09) Criminal Complaint



                                     UNITED STATES DISTRICT CouR'7
                                                                      for the                                 J         27       5
                                                         Western District of Texas

                  United States of America
                               V.
                  Samiky ALVES de Souza                                  )       Case No.

                                                                                 3'.     &
                          Defendant(s)



                                                         CRIMINAL COMPLAINT

         1,   the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                        1/24/2020                     in the county of             El       Paso      in the

     Western           District of               Texas            ,   the defendant(s) violated:

              Code Section                                                     Offense Description
18 U.S.C. 371                                     Two or more persons conspire to commit any offense against the united
                                                  States, to defraud the United States, or any agency, in any manner or for any
                                                  purpose.




         This criminal complaint is based on these facts:
See Attached Affidavit




           ( Continued on the attached sheet.



                                                                                                         inant   's     ature

                                                                                             Jose 0. Garcia, Special Agent
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:             01/27/2020
                                                                                                   4/Judge 's signature


City and state:                          El   Paso, Texas                              Robert F. Castaneda, U.S. Magistrate Judge
                                                                                                   Printed name and title
            Case 3:20-mj-00453-RFC Document 1 Filed 01/27/20 Page 2 of 4




                                                       Affidavit

On January 23, 2020, at approximately 6:30 p.m., Samiky ALVES de Souza and Bernardo Ritchelly ALVES
de Souza (minor child 6 YOA, from now on referred to as MINOR #1) were arrested by the United States
Border Patrol (USBP) as they attempted to illegally enter the United States from Mexico near the Paso
del Norte Port of Entry (PDN), located in       El Paso,   Texas, in the Western District   of Texas.   In this area, the
Rio Grande River serves as the International Boundary between Mexico and the United States. The
place where ALVES de Souza and MINOR #1 attempted to enter the United States has not been
designated as an official port of entry by an Immigration Officer of the United States, therefore, ALVES
de Souza and MINOR #1 were not legally inspected, admitted or paroled into the United States. ALVES
de Souza and MINOR #1 freely admitted that they were citizens and nationals             of Brazil with no
documents that would allow them to be in or remain in the United States legally. ALVES de Souza and
MINOR #1 presented themselves as          a   family unit (father/juvenile son). ALVES de Souza claimed to be
the biological father of MINOR #1 and were arrested and transported to the             El Paso USBP      Station for
further processing.

At the USBP Station, ALVES de Souza identified himself as the biological father of MINOR #1 and
presented two Brazilian passports to confirm citizenship and familial relationship to MINOR #1. Border
Patrol Intelligence Agent (BPA-l) Erika Perales recognized ALVES de Souza as being the legitimate
husband of a fraud family unit who had been identified and prosecuted on January 23, 2020 at the                   El

Paso USBP Station. On January 21, 2020, ALVES de Souza's wife and  minor daughter, Eliana Rosa DE
SOUZA-Andrade (42 YOA) and Sophya Vitoria ALVES de Souza (4 YOA, from now on referred to as
MINOR #2), fraudulently presented themselves as a family unit with a male subject, Fabricio Alexandre
VIEIRA-Dos Reis (23 YOA), and false claimed that VIEIRA and DE SOUZA-Andrade were involved in a
common law marriage. On January 23, 2020, prosecution was accepted on VIEIRA for 18 USC 371
Conspiracy to Commit or to Defraud the United States. DE SOUZA-Andrade retained custody of MINOR
#2 and were processed administratively by USBP.

Due to the fraudulent scheme   that ALVES de Souza's wife had been involved in, ALVES de Souza was
referred for further questioning to Homeland Security Investigations (HSI).

On January 24, 2020, at approximately 1:43 p.m., HSI Special Agent (SA) Jose           0. Garcia and Border Patrol
Intelligence Agent (BPA-I) Jose   L.   Chavez along with the assistance     of Border Patrol Agent (BPA)
Bernardo Hernaridez conducted an interview of Samiky ALVES de Souza. The interview was translated
by BPA Hernandez in the Portuguese language. ALVES de Souza was provided with a written, Miranda
Rights Form in Portuguese which he acknowledged and waived his rights. ALVES de Souza was also
provided with a written, Title 18 USC 1001 Form in Portuguese which he acknowledged and signed.
ALVES de Souza was explained the implications of violating 18 USC 1001 and making false statements to
a   government agent.

The below issummary of ALVES de Souza's interview, it is not intended to be
               a                                                                            a   verbatim account and
does not memorialize all statements made during the interview.
            Case 3:20-mj-00453-RFC Document 1 Filed 01/27/20 Page 3 of 4




ALVES de Souza was  questioned as to the legitimacy of his claim of being the biological father of MINOR
#1 and ALVES de Souza stated MINOR #1 was his biological son. ALVES de Souza was questioned if the
passports he presented were legitimate and ALVES de Souza stated the documents were genuine.
ALVES de Souza stated he and MINOR #1 traveled together from Frei lnocencio, Minas Gerais, Brazil and
claimed to have departed Brazil on/or about January 17, 2020.

ALVES de Souza was asked     if he was married and had any other children.   ALVES de Souza stated he was
not legally married and identified his common-law wife as, Eliana Rosa DE SOUZA-Andrade (42 YOA) and
stated he had a minor daughter, Sophya Vitoria ALVES de Souza (4 YOA, MINOR #2). ALVES de Souza
was asked where his wife and daughter were, and he stated that they had already crossed into the
United States about 2 days ago but claimed that he did not know what his wife's final destination in the
United States was going to be. ALVES de Souza was asked if anybody else entered the United States
together with his wife and daughter and ALVES de Souza stated that his wife and daughter were
traveling alone.

ALVES de Souza was asked      if he hired smuggler to arrange his travel from Brazil to the United States
                                            a

and he stated he did not use a    smuggler. ALVES de Souza was presented with a photograph of Fabricio
Alexandre VIEIRA-Dos Reis (23 YOA) and was asked if he knew who VIEIRA was. ALVES de Souza stated
he did not know who VIEIRA was and added he had never seen VIEIRA before.

ALVES de Souza was asked   why he and his wife decided to split the family and travel separately. ALVES
de Souza stated their plan was not to reunite once they arrived in the United States and they had
decided that once they arrived in the United States, they would part different ways with one child each.
ALVES de Souza was made aware and was reminded of the implications of violating 18 USC 1001 and
making false statements to a government agent. ALVES de Souza stated he was not lying and added he
had no reason to lie.

ALVES de Souza was   informed that his wife had provided testimony on January 22, 2020 to USBP Agents
as to a conspiracy scheme, which implicated VIEIRA posing as ALVES de Souza's wife's legitimate
husband. ALVES de Souza was informed that his wife and VIEIRA had fraudulently claimed to being
husband and wife in order to false claim that they were a family unit and avoid detention upon being
apprehended by immigration in the United States. After being presented with this information, ALVES
de Souza immediately recanted all his previous statements and admitted that he had been lying during
his interview.

ALVES de Souza                      smuggler and identified him as "JOAO" ALVES de Souza stated he
                   stated he did hire   a

agreed to pay JOAO $30,000 USD for the smuggling arrangements for him and his family. ALVES de
Souza stated that once he and his family arrived in Sao Paulo, Brazil, JOAO contacted him and instructed
him that his wife and MINOR#2 would make entry into the United States together as a family unit with
VIEIRA. ALVES de Souza stated JOAO sent him photographs of VIEIRA and they met up with VIEIRA at
the airport in Sao Paulo. ALVES de Souza stated an unknown male arrived at the airport in Sao Paulo on
behalf of JOAO and delivered the fraudulent marriage certificate that his wife and VIEIRA presented to
USBP to false claim they were husband and wife. ALVES de Souza stated his wife, MINOR #2 and VIEIRA
              Case 3:20-mj-00453-RFC Document 1 Filed 01/27/20 Page 4 of 4




departed Sao Paulo together and traveled to the United States as a family unit as per the instructions he
received from JOAO. ALVES de Souza stated he and MINOR#1 departed Sao Paulo about 3 days after his
wife and daughter had left with VIEIRA.

ALVES de Souza stated he agreed     with JOAO to loan out his wife and daughter to VIEIRA so that they
could pose as a legitimate family unit because JOAO explained to him that they would not be detained
by immigration and would be allowed to stay in the United States as a family. ALVES de Souza stated he
was aware that family units with minor children avoid detention by immigration and are released upon
arriving to the United States. ALVES de Souza stated he, his wife and VIEIRA were aware that the
marriage certificate that his wife and VIEIRA presented to USBP was a fraudulent document. ALVES de
Souza stated he and his wife agreed to the fraudulent family scheme with VIEIRA because JOAO
suggested that if they helped him with VIEIRA, ALVES de Souza did not have to pay a down payment for
the smuggling fees.

ALVES de Souza admitted, he, his  wife and VIEIRA knew that it was illegal to present a fraudulent
marriage certificate to immigration and knew that the fraudulent scheme to loan out his wife to VIEIRA
to falsely present themselves as husband and wife was also illegal, but did it in order to avoid paying a
down payment for the smuggling fees and because he wanted a better life for his family as he was facing
economic hardship in Brazil. ALVES de Souza stated he, his wife and VIEIRA knew they were violating
immigration laws but believed that if their story passed as legitimate, they would not be detained and
would be allowed to continue their travel into the United States as    a   family.

Federal prosecution on ALVES de Souza was approved by the Assistant United States Attorney's Office in
El Paso,   Texas. ALVES de Souza was booked into the   El Paso   County Detention Facility.

Because this Affidavit is being submitted   for the limited purpose of establishing probable cause as set
forth herein, have not included each and every fact known to me concerning this investigation.
               I
